—Order unanimously affirmed with costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Flaherty, J.). We add only that defendants did not rely upon the defense of qualified privilege in their motion for summary judgment and, therefore, their argument on appeal concerning that defense is not preserved for review (see, Oram v Capone, 206 AD2d 839). (Appeal from Order of Supreme Court, Erie County, Flaherty, J.—Defamation.) Present—Green, J. P., Wesley, Doerr and Boehm, JJ.